DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8 10-14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drescher et al. US Patent Application Publication 2017/0097280 (hereinafter referred to as Drescher) and Lee et al. US Patent Application Publication 2014/0234571 (hereinafter referred to as Lee).
Regarding claim 1, Drescher discloses a manufacturing method illustrated in fig. 1 comprising the steps of fabricating a component using additive manufacturing (paragraph 0001 and step 13) and fabricating a coupon using the additive manufacturing process (step 12 and paragraph 0002). Drescher further discloses manufacturing the coupon concurrently with the component (paragraph 0013). Drescher does not explicitly disclose the coupon as having a main portion and a grip portion in the manner claimed. Lee teaches a test coupon comprising a main portion 2 and a grip portion 4a, 4b which are adhered on either end of the main portion (paragraph 0006). It 
Regarding claim 2, the method of Drescher manufactures both the main portion and the component at the same time and therefore the layers would be at the same time as well.
Regarding claim 3, Lee when combined with Drescher would disclose the grips as being applied via an adhesive to the main portion.
Regarding claim 4, the main portion and grip portion of the device of Drescher and Lee are corresponding geometric structures as claimed.
Regarding claim 8, in combination, the coupon of Lee and Drescher would be a fatigue test coupon as claimed.
Regarding claim 10, in combination, Lee and Drescher disclose the grip portion as having a first grip portion 4a and a second grip portion 4b, wherein the coupling of the main portion with the grip portion comprises coupling the first end of the main portion with the first grip portion and coupling the second end of the main portion with the second grip portion as shown in fig. 1A (see also paragraph 0006).
claim 11, in combination, Lee and Drescher disclose an additively manufactured coupon by the method of claim 1.

Regarding claim 12, Drescher discloses a system comprising an additively manufactured component comprising a main portion (paragraphs 0001 and 0013) and an additively manufactured coupon for testing the component (paragraph 0002) wherein the main portion and the component are fabricated concurrently using the same additive manufacturing device and process (paragraph 0013).
Drescher does not explicitly disclose the claimed configuration of the coupon. Lee teaches a test coupon comprising a main portion 2 and a first grip portion 4a which is coupled with a first end of the main portion and a second grip portion 4b which is coupled with a second end of the main portion (paragraph 0006). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Lee with those of Drescher in order to form the coupon of Lee via additive manufacturing in order to produce a component and a test coupon from the same material to ensure that the component has the same makeup as the coupon which will be tested. In combination, the grip portion would be fabricated dissociatedly from the fabricating of the component and coupled a first end of the main portion to form the coupon as claimed, in order to conform to the ASTM D3039 coupon testing as disclosed by Lee.
Regarding claim 13, the system of Drescher manufactures both the main portion and the component at the same time and therefore the layers would be at the same time as well.
claim 14, in combination, Lee and Drescher disclose the main portion as having a first end with a geometric structure coupled with a corresponding geometric structure of the first grip portion 4a and a second end with a geometric structure coupled with a corresponding geometric structure of the second grip portion 4b as shown in fig. 1A (see also paragraph 0006).
Regarding claim 18, in combination, the coupon of Lee and Drescher would be a fatigue test coupon as claimed.
Regarding claim 20, Lee and Drescher disclose a method for performing quality control for the additively manufactured component comprising performing a materials test for the component using the coupon of claim 12 as claimed. 

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drescher and Lee as applied to claims 1 and 12 above, and further in view of Kismarton US Patent Application Publication 2014/0352451 (hereinafter referred to as Kismarton).
Regarding claims 9 and 19, Drescher and Lee disclose the claimed invention but do not explicitly disclose the grip and main portion as being fabricated from different materials. Kismarton teaches a coupon testing method and system which uses a grip 66 to hold a coupon 11 during testing. It would have been obvious to one or ordinary skill in the art at the time of filing to have used a similar system as that Kismarton with the coupons of Lee and Drescher with grips made from a different material than the body in order to ensure that the test is for the body of the coupon to better simulate the actual part.

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARK A SHABMAN/           Examiner, Art Unit 2861